08/10/2021
                        IN THE COURT OF APPEALS OF TENNESSEE
                                    AT NASHVILLE
                                      Assigned on Briefs May 3, 2021

                                               IN RE ZOEY L.1

                        Appeal from the Chancery Court for Hawkins County
                          No. 2018AD32         Douglas T. Jenkins, Judge
                              ___________________________________

                                      No. E2020-01250-COA-R3-PT
                                 ___________________________________

This is the second appeal from a termination of parental rights case. In the first appeal, we
remanded the case with instructions for the trial court to make the requisite written findings
of fact and conclusions of law. On remand, the trial court found that the ground of
abandonment by willful failure to visit had been proven and that termination of Mother’s
parental rights was in the best interest of the child. In this appeal, Mother argues that the
trial court failed to analyze the best interest factors and how they applied to the facts of the
case. After a thorough review of the record and applicable law, we affirm.

  Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Juvenile Court Affirmed

FRANK G. CLEMENT, JR., J., delivered the opinion of the court, in which JOHN W.
MCCLARTY and ARNOLD B. GOLDIN, JJ., joined.

Gerald T. Eidson, Rogersville, Tennessee, for the appellant, Chelsea H.

Murry C. Groseclose, III, Kingsport, Tennessee, for the appellees, Jamie and Natosha B.

Amy Kathleen Skelton, Rogersville, Tennessee, Guardian Ad Litem.

                                                     OPINION

                                FACTUAL AND PROCEDURAL BACKGROUND

      In April 2012, Zoey L. was born to Chelsea H. (“Mother”) and Michael L.
(“Father”).2 When Zoey was three months old, Mother and Father entrusted Zoey in the

           1
               This Court has a policy of protecting the identity of children by initializing the last names of the
parties.
           2
               Father’s parental rights have been terminated and are not at issue on appeal.
care of Jamie and Natosha B. (collectively, “Petitioners”) because Mother and Father were
living in their car and could not properly care for Zoey. Zoey has remained in Petitioners’
care ever since.

       In January 2013, Petitioners were awarded legal custody of Zoey, which Mother
was amenable to. Despite the award of legal custody to Petitioners, Mother continued to
enjoy liberal visitation rights with Zoey. Petitioners and Mother arranged for Mother to
visit with Zoey on the weekends; however, the visits came to an end sometime in 2015,
when Petitioners discovered that Mother was making methamphetamine in her apartment.
Since then, visits with Mother have been few and far between.

        Wanting to adopt Zoey, Petitioners filed a petition on July 23, 2018, in the Hawkins
County Chancery Court seeking to terminate the parental rights of Mother and Father. The
petition asserted two grounds of abandonment—failure to visit and failure to support in
accordance with Tenn. Code Ann. §§ 36-1-102(1)(A)(i) and -113(g)(i). The petition also
stated that termination of Mother’s parental rights was in Zoey’s best interest.

       The petition was tried on July 7, 2019, during which Mother and Natosha testified
as witnesses. At the conclusion of the trial, the court found that Mother had failed to visit
Zoey during the relevant period, and Mother failed to prove her failure to visit was not
willful. Based on these findings, the court concluded that Petitioners established the ground
of abandonment by failure to visit in accordance with Tenn. Code Ann. §§ 36-1-
102(1)(A)(i) and -113(g)(1). The trial court announced its findings from the bench, which
included:

       Again, the Court has heard the proof; the mother did not visit. The child was
       in the same location, the same phone number, same school, the same parents
       or at least guardians at that time. Mother knew where they worked. Petitioner
       testified that she lived within walking distance of them—never did show up,
       knock on the door. She lived within walking distance off and on both before
       and after her incarceration[,] and that’s very strong testimony.

       The Court believes that the initial burden to prove willful failure to visit has
       been met. And additionally, the Court would say there was an
       order . . . allowing visitation. So there was certainly no legal impediment to
       any visitation, and the Court finds by clear and convincing evidence that that
       amounts to a willful failure to visit.

       So that—the initial burden of the Petitioners, the Court finds was met, but
       then the Court would consider the mother’s affirmative defense to overcome
       that by some proof of her own that her failure to visit was not willful. And
       the mother’s testimony is not satisfactory to the Court and not really very
       clear to the Court exactly why she wasn’t seeking and enforcing and doing a

                                            -2-
       whole lot more to see this little child of hers during the period of March 1,
       2018[,] to July 1, 2018. And so the Court finds that she did not meet her
       burden of proof to overcome willfulness and for that reason the—the petition
       is sustained on that ground.

        Finding that Petitioners proved one ground for termination, the trial court next
considered whether terminating Mother’s parental rights would be in Zoey’s best interest.
Working through each of the best interest factors from the bench, the trial court recited
each enumerated factor and then stated whether that factor weighed in favor of termination
or not. The trial court concluded that it was in Zoey’s best interest for Mother’s parental
rights to be terminated; in part because Mother had no meaningful relationship with Zoey,
had no safe place of her own for Zoey to stay, and had never provided financial and
emotional support for Zoey.

      For these and other reasons, the trial court determined that Petitioners established
evidence that termination of Mother’s parental rights was in Zoey’s best interest. Mother
subsequently appealed.

       In the first appeal, this court did not reach the substantive issues because the trial
court’s order was not compliant with the written findings and conclusions requirements of
Tenn. Code Ann. § 36-1-113(k). In re Zoey L., No. E2019-01702-COA-R3-PT, 2020 WL
2950549, at *3 (Tenn. Ct. App. June 3, 2020). Because this court was unable to conduct its
review, this court remanded the case for further proceedings and the entry of an order
compliant with § 36-1-113(k) and Tenn. R. Civ. P. 52.01. In re Zoey L., 2020 WL 2950549,
at *3.

       On remand, the trial court prepared written findings of fact and conclusions of law
as to both the ground for termination and the best interest factors in accordance with Tenn.
Code Ann. § 36-1-113(k) and Tenn. R. Civ. P. 52.01. The court incorporated those findings
and conclusions into its Amended Final Judgment and Termination of Parental Rights and
Order of Guardianship (“Amended Final Judgment”). This second appeal followed.

                                  STANDARD OF REVIEW

       “Parents have a fundamental constitutional interest in the care and custody of their
children under both the United States and Tennessee constitutions.” Keisling v. Keisling,
92 S.W.3d 374, 378 (Tenn. 2002). “[T]his right is not absolute and parental rights may be
terminated if there is clear and convincing evidence justifying such termination under the
applicable statute.” In re Drinnon, 776 S.W.2d 96, 97 (Tenn. Ct. App. 1988) (citing
Santosky v. Kramer, 455 U.S. 745 (1982)).

      “To terminate parental rights, a court must determine that clear and convincing
evidence proves not only that statutory grounds exist but also that termination is in the

                                            -3-
child’s best interest.” In re Valentine, 79 S.W.3d 539, 546 (Tenn. 2002) (citing Tenn. Code
Ann. § 36-1-113(c)). “Clear and convincing evidence enables the fact-finder to form a firm
belief or conviction regarding the truth of the facts, and eliminates any serious or
substantial doubt about the correctness of these factual findings.” In re Bernard T., 319
S.W.3d 586, 596 (Tenn. 2010) (citations omitted). “The clear-and-convincing-evidence
standard ensures that the facts are established as highly probable, rather than as simply
more probable than not.” In re Carrington H., 483 S.W.3d 507, 522 (Tenn. 2016).

       In an appeal, “this court is required ‘to review thoroughly the trial court’s findings
as to each ground for termination and as to whether termination is in the child’s best
interests.’” In re Connor B., 603 S.W.3d 773, 779 (Tenn. Ct. App. 2020) (quoting In re
Carrington H., 483 S.W.3d at 525). In doing so, we must determine “whether the trial
court’s findings, made under a clear and convincing standard, are supported by a
preponderance of the evidence.” In re F.R.R., III, 193 S.W.3d 528, 530 (Tenn. 2006).
Stated another way, we must make our own “determination as to whether the facts, either
as found by the trial court or as supported by a preponderance of the evidence, amount to
clear and convincing evidence of the elements necessary to terminate parental rights.” In
re Carrington H., 483 S.W.3d at 524.

       The trial court’s findings of fact are reviewed de novo upon the record, accompanied
by a presumption of correctness unless the evidence preponderates against those findings.
See Tenn. R. App. P. 13(d); see also In re Carrington H., 483 S.W.3d at 523–24; In re
F.R.R., III, 193 S.W.3d at 530. Questions of law, however, are reviewed de novo with no
presumption of correctness. See In re Carrington H., 483 S.W.3d at 524 (citing In re
M.L.P., 281 S.W.3d 387, 393 (Tenn. 2009)). A trial court’s determinations regarding
witness credibility are entitled to great weight on appeal and will not be disturbed absent
clear and convincing evidence to the contrary. In re Adoption of A.M.H., 215 S.W.3d 793,
809 (Tenn. 2007).

                                            ISSUES

        Mother raises one issue on appeal: whether the trial court erred by failing to include
an analysis of the best interest factors and application of each factor to the facts of this case
in the Amended Final Judgment. Our review, however, cannot be so narrowly
circumscribed due to the gravity of the consequences that follow from termination
proceedings. Instead, this court is required to review, inter alia, the trial court’s findings
as to each ground for termination found to apply. See In re Carrington H., 483 S.W.3d at
525. The trial court concluded that Petitioners established the ground of abandonment by
failure to visit in accordance with Tenn. Code Ann. §§ 36-1-102(1)(A)(i) and -113(g)(1).
Thus, we shall first review the trial court’s findings as to this ground.

                                          ANALYSIS


                                              -4-
                               I. GROUND FOR TERMINATION

       Tennessee Code Annotated § 36-1-113(g)(1) provides that a court may terminate
the parental rights of a parent who has abandoned the child as defined by Tenn. Code Ann.
§ 36-1-102:

       “[A]bandonment” means that:

       (i)    For a period of four (4) consecutive months immediately preceding
              the filing of a . . . petition . . . to terminate the parental rights of the
              parent or parents . . . of the child who is the subject of the petition for
              termination of parental rights or adoption, that the parent or
              parents . . . either have failed to visit or have failed to support or have
              failed to make reasonable payments toward the support of the child;
              [or]

                                        .      .       .

       (iv)   [T]he parent or guardian has been incarcerated during all or part of the
              four (4) months immediately preceding the institution of such action
              or proceeding, and either has failed to visit or has failed to support or
              has failed to make reasonable payments toward the support of the
              child for four (4) consecutive months immediately preceding such
              parent’s or guardian’s incarceration . . . .

Id. § 102(1)(A) (2018).

        The petition to terminate parental rights was filed on July 23, 2018. Because Mother
was incarcerated during a portion of the four-month period immediately preceding the
filing of the petition, the parties and the trial court agreed that the relevant four-month
period was controlled by § 36-1-102(1)(A)(iv) rather than § 36-1-102(1)(A)(i) and the case
was tried on that basis.

       It is undisputed that the relevant four-month period is from March 1, 2018, through
July 1, 2018, and Mother admits that she did not visit with Zoey at any time during the
relevant period; nevertheless, Mother asserts the affirmative defense that her failure to visit
was not willful because Petitioners always denied her visitation. See Tenn. Code Ann. §
36-1-102(1)(I) (providing that “[t]he absence of willfulness is an affirmative defense”).
Because it is undisputed that Mother did not visit with Zoey during the relevant time period,
the dispositive issue is whether or not Mother proved by a preponderance of the evidence
that her failure to visit was not willful.

       “Willfulness in the context of termination proceedings does not require the same

                                             -5-
standard of culpability as is required by the penal code, nor does it require that the parent
acted with malice or ill will.” In re Braxton M., 531 S.W.3d 708, 722 (Tenn. Ct. App. 2017)
(citations omitted). “Rather, a parent’s conduct must have been willful in the sense that it
consisted of intentional or voluntary acts or failures to act, rather than accidental or
inadvertent acts.” Id. Because the petition to terminate Mother’s rights was filed after July
1, 2018, Mother bears the burden to prove by a preponderance of the evidence that her
failure to visit was not willful. See Tenn. Code Ann. § 36-1-102(1)(I) (“The parent . . . shall
bear the burden of proof that the failure to visit . . . was not willful. Such defense must be
established by a preponderance of evidence.”).3

       Mother testified that during the relevant period, she texted and called Natosha in an
attempt to visit with Zoey. Mother said that she spoke with Natosha, who denied letting
her speak to Zoey and said that it was best that Mother not see or speak to Zoey.
Specifically, Mother testified:

        Q.       Okay. March 1st, 2018 to July 1st, 2018[,] did you visit with Zoey?

        A.       No.

        Q.       Why did you not visit with Zoey?

        A.       Because every time that I tried to make contact, she always denied
                 visitation and didn’t agree to let me see her.

        Q.       All right. From March 1st of 2018 until July 1st of 2018[,] what
                 attempts did you make to contact [Natosha] to have—set a visitation?

        A.       Phone calls and text messages.

        Q.       Did you actually ever get to speak with her?

        A.       Yes.

        Q.       And what reaction did she give you?

        A.       It wasn’t really the best reaction. It wasn’t that long of a phone call
                 either. It was just one of those things where I asked to see her or speak
                 to her[,] and she denied it, said that she didn’t think that it was best


        3
           Prior to July 1, 2018, petitioners bore the burden to prove a willful failure to visit, but the statute
was amended to make the absence of willfulness an available affirmative defense for cases filed on or after
that date. See 2018 Tenn. Pub. Acts, Ch. 875, § 2 (H.B. 1856).

                                                      -6-
              that way. And that’s when she told me that she was going to file for
              adoption.

       Further, Mother claimed that she attempted to see Zoey when she was at Zoey’s
school, but that she was stopped by the principal and asked to leave the premises. However,
she conceded that she had not attempted to visit Zoey at Petitioner’s home since moving
within walking distance. Specifically, Mother testified:

       Q.     Okay. [Natosha’s] testified there is no order suspending your
              visitation, correct?

       A.     Uh-huh (affirmative).

       Q.     And there’s—is that a yes?

       A.     Yes.

       Q.     And there is no order setting up parameters for your visitation, is
              there?

       A.     No.

       Q.     I believe their petition says—states under oath that you have liberal
              visitation?

       A.     Yes.

       Q.     Do you live within walking distance [of] where she lives now?

       A.     Yes.

       Q.     Have you attempted to see the child since you were living there?

       A.     No, because I—they’ve always denied visitation[,] to begin with[,]
              and I know that Natosha—on her property there’s no trespassing and
              that they could call the law and ask me to be removed.

       In contrast, Natosha testified that from March 1, 2018, through July 1, 2018, Mother
did not visit with or attempt to communicate with Zoey. Specifically, Natosha testified:

       Q.     Did—did [Mother] ask you, as she stated, to have scheduled
              visitations for her with Zoey in—within the past few months?


                                           -7-
       A.     No, sir.

       Q.     Not between March 1st to July 1st of 2018 either, right?

       A.     No, sir.

        Natosha explained in her testimony that while she did not mind Mother spending
time with Zoey, Mother had not requested to do so during the relevant four-month period.
As to the lack of relationship with Mother, Natosha testified that in December of 2018,
after filing the petition, Mother approached Zoey at a Christmas Parade and Zoey did not
know who Mother was. Natosha commented on the instability of Mother’s living
arrangement at the time of trial, explaining that Mother was residing in a one-bedroom
residence with Mother’s uncle and his seven children. Due to the instability of Mother’s
living arrangements, Natosha testified that she would not recommend Zoey go there, even
for visitation. It was Natosha’s testimony that Zoey had settled into life with Petitioners
and had received satisfactory marks in all of her first-grade classes and that she and her
husband were working with Zoey regarding her Attention Deficit Hyperactivity Disorder
and anger issues. Like Mother, Natosha testified that Petitioners have lived in the same
house with the same phone number for nearly 20 years, and that Mother was living within
walking distance of Petitioners during the relevant period, yet did not attempt to visit Zoey.
Natosha opined that Zoey was doing well living as part of Petitioners’ family, and it would
be in Zoey’s best interest for Mother’s parental rights to be terminated.

       The trial court found that during the relevant four-month period: Mother did not
visit despite knowing where Zoey lived; Mother lived within walking distance of
Petitioners’ home; Mother did not call or otherwise attempt to communicate with Zoey
despite having a phone number; and there was no legal impediment to Mother being able
to exercise her right to visit with Zoey. Although Mother contends her efforts to visit were
thwarted through no fault of her own, the court did not give much credibility to her
testimony that she had attempted to arrange visitation during the relevant period. The trial
court found that Petitioners established all the essential elements of the ground codified in
Tenn. Code Ann. § 36-1-102(1)(A)(i) and that Mother did not establish by a preponderance
of the evidence that her failure to visit had not been willful.

        It being undisputed that Mother did not visit with Zoey at any time during the
relevant period, and having concluded that the evidence does not preponderate against the
trial court’s finding that Mother’s failure to visit Zoey during the relevant four-month
period was willful, we affirm the trial court’s determination that Petitioners established the
ground of abandonment by failure to visit by clear and convincing evidence.

       “In addition to presenting clear and convincing evidence establishing at least one
statutory ground warranting the termination of a biological parent’s parental rights,” a
petitioner must “present clear and convincing evidence that terminating the parent’s rights

                                            -8-
is in the best interests of the affected child.” In re Bernard T., 319 S.W.3d 586, 606 (Tenn.
2010) (citing Tenn. Code Ann. § 36-1-113(c)(2); In re Adoption of A.M.H., 215 S.W.3d at
809). Thus, having found that Petitioners established a ground for the termination of
Mother’s rights, we next consider whether the trial court made sufficient findings of fact
and conclusions of law to clearly and convincingly establish that termination of Mother’s
parental rights is in Zoey’s best interests.

                              II. THE CHILD’S BEST INTERESTS

       Mother contends that the Amended Final Judgment fails to include an analysis of
the best interest factors and their application to the facts of this case, essentially the precise
issue for which this case was previously remanded. See In re Zoey L., 2020 WL 2950549,
at *3. We disagree.

        To enable appellate review in termination cases, the trial court must make “specific
findings of fact and conclusions of law” when entering an order in a termination of parental
rights proceeding. Tenn. Code Ann. § 36-1-113(k); see also Tenn. R. Civ. P. 52.01 (“In all
actions tried upon the facts without a jury, the court shall find the facts specially and shall
state separately its conclusions of law and direct the entry of the appropriate judgment.”).
Following remand, the trial court prepared and entered the Amended Final Judgment. The
Amended Final Judgment includes a section entitled “Findings of Fact and Conclusions of
Law.” Paragraph 6 of the “Findings of Fact and Conclusions of Law” specifically addresses
the best interest factors.

        “The best interest analysis is separate from and subsequent to the determination
that there is clear and convincing evidence of grounds for termination.” In re Angela E.,
303 S.W.3d 240, 254 (Tenn. 2010). Clear and convincing evidence “establishes that that
truth of the facts asserted is highly probable,” “eliminates any serious or substantial doubt
about the correctness of the conclusions drawn from evidence,” and “produces in a fact-
finder’s mind a firm belief or conviction regarding the truth of the facts sought to be
established.” In re M.J.B., 140 S.W.3d 643, 653 (Tenn. Ct. App. 2004) (citations omitted).

       While the combined weight of the evidence must meet the clear and convincing
standard, facts considered in the best interest analysis need be proven only “by a
preponderance of the evidence, not by clear and convincing evidence.” In re Kaliyah S.,
455 S.W.3d 533, 555 (Tenn. 2015). “The child’s best interests must be viewed from the
child’s, rather than the parent’s, perspective.” In re Audrey S., 182 S.W.3d 838, 878 (Tenn.
Ct. App. 2005) (citations omitted). “When the best interests of the child and those of the
adults are in conflict, such conflict shall always be resolved to favor the rights and the best
interests of the child[.]” Tenn. Code Ann. § 36-1-101(d).

      The best interest analysis does not consist of a rote examination of each factor
followed by “a determination of whether the sum of the factors tips in favor of or against

                                              -9-
the parent.” White v. Moody, 171 S.W.3d 187, 194 (Tenn. Ct. App. 2004). Instead, “[t]he
relevancy and weight to be given each factor depends on the unique facts of each case.” Id.

        Tennessee Code Annotated § 36-1-113(i) lists nine factors that are to be considered
in the analysis;4 however, these “factors are illustrative, not exclusive,” and the parties are
free to offer proof of any other relevant factor to the analysis. In re Gabriella D., 531
S.W.3d 662, 681 (Tenn. 2017). The trial court set forth findings of fact regarding each of
the nine factors in Tenn. Code Ann. § 36-1-113(i), and we review its findings below.

                                 (A) Adjustment of Circumstance

       The first factor in Tenn. Code Ann. § 36-1-113(i) is “[w]hether the parent . . . has
made such an adjustment of circumstance, conduct, or conditions as to make it safe and in
the child’s best interest to be in the home of the parent or guardian.” Id. § 113(i)(1).

       The testimony revealed that Mother lost custody of another child and has been
unable to regain custody. Additionally, Mother testified that she had recently been
incarcerated for failure to make child support payments and was released from jail shortly
prior to the filing of this petition. She also admitted to being incarcerated from 2015 to
2017 for the sale of a schedule three narcotic. Mother presented no evidence of an ability
to provide a stable income or stable housing. The trial court found that Mother had
presented no proof that she had made the necessary adjustments to her circumstances,
conduct, or conditions as to make it safe and in Zoey’s best interest to be in Mother’s home,
and the evidence does not preponderate against this finding.

                                      (B) Lasting Adjustment

       The second factor in Tenn. Code Ann. § 36-1-113(i) is “[w]hether the parent . . . has
failed to effect a lasting adjustment after reasonable efforts by available social services
agencies for such duration of time that lasting adjustment does not reasonably appear
possible.” Id. § 113(i)(2).

       The trial court found that no social service agency had been involved and that this
factor was not applicable to this case. We agree.

                                (C) Regular Visitation or Contact

      The third factor in Tenn. Code Ann. § 36-1-113(i) is “[w]hether the parent . . . has
maintained regular visitation or other contact with the child.” Id. § 113(i)(3).

       4
         Tenn. Code Ann. § 36-1-113(i) has been amended and the best interest factors to be considered
have been revised. See Act of April 22, 2021, ch. 190, § 1, 2021 Tenn. Pub. Acts ---- (to be codified as
amended at Tenn. Code Ann. § 36-1-113(i)).

                                                - 10 -
        It is undisputed that Mother had no contact with Zoey during the applicable four-
month period and very little in the prior years. Mother last recalled visiting with Zoey in
2015, which was years prior to the filing of the petition. Yet, Mother claims that Petitioners
thwarted her attempts to visit Zoey, but these claims hold little credence. Mother had liberal
visitation rights and chose not to exercise them. Based on this and other evidence, the trial
court found that Mother had not maintained regular visitation with Zoey, and the evidence
does not preponderate against this finding.

                               (D) Meaningful Relationship

       The fourth factor in Tenn. Code Ann. § 36-1-113(i) is “[w]hether a meaningful
relationship has otherwise been established between the parent . . . and the child.” Id. §
113(i)(4).

        Zoey was seven at the time of trial, yet Mother has not had regular contact with
Zoey since Zoey’s second birthday. Since then, there have been so few interactions
between Mother and Zoey that Zoey did not recognize Mother when she approached Zoey
at the 2018 Christmas Parade. The court found that a meaningful relationship had not been
established, and the evidence does not preponderate against this finding.

                   (E) Change of Caretakers and Physical Environment

       The fifth factor in Tenn. Code Ann. § 36-1-113(i) is “[t]he effect a change of
caretakers and physical environment is likely to have on the child’s emotional,
psychological and medical condition.” Id. § 113(i)(5).

       Testimony at trial revealed that Petitioners are already helping Zoey navigate
Attention Deficit Hyperactivity Disorder and anger issues. Natosha testified that she did
not believe Zoey would be safe if she were placed with Mother and that being removed
from Petitioners’ custody would cause emotional distress and other issues to Zoey. Coupled
with the fact that Zoey has virtually no relationship with Mother, placing her in Mother’s
custody would likely have a negative effect on Zoey’s emotional, psychological, and
medical condition. Even Mother stated that she believed placement with the Petitioners
was in Zoey’s best interest. The trial court found a change of caretakers and physical
environment would be detrimental to Zoey’s emotional and psychological condition, and
the evidence does not preponderate against this finding.

                                   (F) Abusive Behavior

       The sixth factor in Tenn. Code Ann. § 36-1-113(i) is “[w]hether the parent . . . , or
other person residing with the parent . . . , has shown brutality, physical, sexual, emotional
or psychological abuse, or neglect toward the child, or another child or adult in the family

                                            - 11 -
or household.” Id. § 113(i)(6).

        The trial court found that there was no mention of any abuse by Mother. It concluded
that it had not heard enough testimony or proof to find that Mother had previously shown
brutality, physical, sexual or emotional abuse toward Zoey, and the evidence does not
preponderate against the court’s findings.

                        (G) Physical Environment of Parent’s Home

       The seventh factor in Tenn. Code Ann. § 36-1-113(i) is “[w]hether the physical
environment of the parent’s . . . home is healthy and safe, whether there is criminal activity
in the home, or whether there is such use of alcohol, controlled substances or controlled
substance analogues as may render the parent or guardian consistently unable to care for
the child in a safe and stable manner[.]” Id. § 113(i)(7).

       The trial court found there was insufficient proof regarding whether Mother’s home
was or was not healthy, safe, or free of illegal substances. Thus, the trial court held that this
factor was not applicable to this case, and the evidence does not preponderate against the
court’s findings.

                        (H) Parent’s Mental and/or Emotional Status

        The eighth factor in Tenn. Code Ann. § 36-1-113(i) is “[w]hether the
parent’s . . . mental and/or emotional status would be detrimental to the child or prevent
the parent . . . from effectively providing safe and stable care and supervision for the
child[.] Id. § 113(i)(8).

        The trial court found that Mother’s emotional status would be detrimental to Zoey
and would prevent Mother from effectively providing safe and stable care and supervision
for the minor. Focusing on Mother’s history of the lack of stable care and supervision for
Zoey, the court noted: “based on the past performance of providing stable care and
supervision for the child that would weigh in favor of termination because of the lack—let
me make it clear for the record, because of the lack of stable care and supervision for the
child by the birth mother.” Thus, the court found that this factor weighed in favor of
termination of Mother’s parental rights, and the evidence does not preponderate against
this finding.

                                       (I) Child Support

       The ninth and final factor in Tenn. Code Ann. § 36-1-113(i) is “[w]hether the
parent . . . has paid child support consistent with the child support guidelines promulgated
by the department pursuant to § 36-5-101.” Id. § 113(i)(9).


                                             - 12 -
      The trial court found that Mother had not paid child support for Zoey in accordance
with guidelines and, with the exception of a very limited period of time and in token
amounts, it is undisputed that Mother failed to pay or provide support for Zoey’s benefit.
Accordingly, the evidence does not preponderate against this finding.

        Having considered the evidence related to the relevant factors, and considering the
unique facts of this case, see White, 171 S.W.3d at 194, we conclude that the trial court
sufficiently analyzed the applicable best interest factors. We also conclude that the
evidence eliminates any serious or substantial doubt as to whether termination of Mother’s
parental rights is in Zoey’s best interest. See In re Bernard T., 319 S.W.3d at 596.
Accordingly, we affirm the trial court’s conclusion that Petitioners proved by clear and
convincing evidence that termination of Mother’s parental rights is in Zoey’s best interest.

       For the foregoing reasons, we affirm the trial court’s decision to terminate Mother’s
parental rights.

                                     IN CONCLUSION

       The judgment of the trial court is affirmed, and this matter is remanded with costs
of appeal assessed against Chelsea H.



                                                    _________________________________
                                                    FRANK G. CLEMENT, JR., JUDGE




                                           - 13 -